            Case 1:17-cr-02013-WFN        ECF No. 68       filed 06/19/20      PageID.199 Page 1 of 3
 PROB 12C                                                                              Report Date: June 19, 2020
(6/16)

                                       United States District Court                                  FILED IN THE
                                                                                                 U.S. DISTRICT COURT
                                                                                           EASTERN DISTRICT OF WASHINGTON

                                                      for the
                                                                                            Jun 19, 2020
                                        Eastern District of Washington                          SEAN F. MCAVOY, CLERK



                    Petition for Warrant or Summons for Offender Under Supervision

 Name of Offender: Alex David Sprenkle                      Case Number: 0980 1:17CR02013-WFN-1
 Address of Offender:                       Spokane, Washington 99207
 Name of Sentencing Judicial Officer: The Honorable Stanley A. Bastian, U.S. District Judge
 Name of Supervising Judicial Officer: The Honorable Wm. Fremming Nielsen, Senior U.S. District Judge

 Date of Original Sentence: November 14, 2017
 Original Offense:        Felon in Possession of a Firearm, 18 U.S.C. §§ 922 (g) and 924 (a)(2)
 Original Sentence:       Prison - 30 months                Type of Supervision: Supervised Release
                          TSR - 36 months
 Asst. U.S. Attorney:     Benjamin David Seal               Date Supervision Commenced: July 18, 2019
 Defense Attorney:        Roger James Peven                 Date Supervision Expires: July 17, 2022

                                         PETITIONING THE COURT

To issue a warrant.

The probation officer believes that the offender has violated the following conditions of supervision:


Violation Number        Nature of Noncompliance

              1         Standard Condition #2: After initially reporting to the probation office, you will receive
                        instructions from the court or the probation officer about how and when to report to the
                        probation officer, and you must report to the probation officer as instructed.

                        Supporting Evidence: Alex Sprenkle violated the terms of his supervised release, by failing
                        to report for a Sobriety Treatment and Education Program (STEP) session, on or about June
                        18, 2020.

                        On July 18, 2019, supervision commenced in this matter. That same day, a supervision
                        intake was completed. The judgment and conditions of supervision were reviewed with Mr.
                        Sprenkle. He signed a copy of the judgment indicating an understanding and
                        acknowledgment of the conditions imposed by the Court, to include standard condition
                        number 2, noted above.

                        On June 4, 2020, during a STEP session, Mr. Sprenkle was advised that he would be
                        expected to appear again on June 18, 2020.

                        On June 12, 2020, the undersigned officer left him a voice mail message reminding him he
                        needed to appear at STEP and provided the time he was expected to appear on June 18,
                        2020.
      Case 1:17-cr-02013-WFN       ECF No. 68        filed 06/19/20      PageID.200 Page 2 of 3
Prob12C
Re: Sprenkle, Alex David
June 19, 2020
Page 2

                 On June 18, 2020, Mr. Sprenkle failed to appear as directed. Mr. Sprenkle’s whereabouts
                 are currently unknown.


          2      Special Condition # 2: You must undergo a substance abuse evaluation and, if indicated by
                 a licensed/certified treatment provider, enter into and successfully complete an approved
                 substance abuse treatment program, which could include inpatient treatment and aftercare
                 upon further order of the court. You must contribute to the cost of treatment according to
                 your ability to pay. You must allow full reciprocal disclosure between the supervising officer
                 and treatment provider.

                 Supporting Evidence: Alex Sprenkle violated the terms of his supervised release, by failing
                 to report for substance abuse treatment at Pioneer Human Services (PHS), on or about June
                 10, 2020.

                 On July 18, 2019, supervision commenced in this matter. That same day, a supervision
                 intake was completed. The judgment and conditions of supervision were reviewed with Mr.
                 Sprenkle. He signed a copy of the judgment indicating an understanding and
                 acknowledgment of the conditions imposed by the Court, to include special condition
                 number 2, noted above.

                 On October 29, 2019, Mr. Sprenkle completed a substance abuse evaluation at PHS and was
                 enrolled in intensive outpatient classes.

                 On June 10, 2020, the undersigned was advised by PHS staff that Mr. Sprenkle failed to
                 appear for group session that day.


          3      Special Condition # 3: You must abstain from the use of illegal controlled substances, and
                 must submit to urinalysis and sweat patch testing, as directed by the supervising officer, but
                 no more than 6 tests per month, in order to confirm continued abstinence from these
                 substances.

                 Supporting Evidence: Alex Sprenkle violated the terms of his supervised release, by failing
                 to appear for random urinalysis testing, on or about June 11, 2020.

                 On July 18, 2019, supervision commenced in this matter. That same day a supervision
                 intake was completed. The judgment and conditions of supervision were reviewed with Mr.
                 Sprenkle. He signed a copy of the judgment indicating an understanding and
                 acknowledgment of the conditions imposed by the Court, to include special condition
                 number 3, noted above. He was also directed to call the UA color line daily, and appear for
                 testing on days that his color is called.

                 On October 3, 2019, Mr. Sprenkle attended his first STEP session and was placed on the UA
                 testing color RED.

                 On June 11, 2020, Mr. Sprenkle failed to appear for a random urinalysis test at PHS.
        Case 1:17-cr-02013-WFN         ECF No. 68        filed 06/19/20      PageID.201 Page 3 of 3
Prob12C
Re: Sprenkle, Alex David
June 19, 2020
Page 3
The U.S. Probation Office respectfully recommends the Court issue a warrant requiring the Mr. Sprenkle to appear
to answer to the allegations contained in this petition.

                                        I declare under penalty of perjury that the foregoing is true and correct.
                                                          Executed on:     June 19, 2019
                                                                           s/Melissa Hanson
                                                                           Melissa Hanson
                                                                           U.S. Probation Officer



 THE COURT ORDERS

 [ ]      No Action
 [X ]     The Issuance of a Warrant
 [ ]      The Issuance of a Summons
 [ ]      Other

                                                                           Signature of Judicial Officer

                                                                              6/19/2020
                                                                           Date
